DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (U.S. Patent No. 10,072,921) in view of Wang et al. (U.S. Patent No. 9,952,140).
Regarding to claim 1, Fu teaches a laser beam spot shape correcting method for
correcting a spot shape of a laser beam condensed by a condensing lens in a laser processing apparatus, 
the laser processing apparatus including
a chuck table configured to hold a workpiece (Fig. 1, element 112),
a laser beam irradiating unit configured to irradiate the workpiece held on the chuck table with the laser beam (Fig. 1, elements 101-111), and
a control unit (Fig. 1, element 130),
the laser beam irradiating unit including
a laser oscillator (Fig. 1, element 101),
the condensing lens configured to condense the laser beam emitted from the laser oscillator (Fig. 1, element 102), and
a spatial light modulator (Fig. 1, element 104, column 9, lines 17-19),
the method comprising:
a mirror disposing step of positioning a mirror having a reflecting surface at a position facing the condensing lens of the laser beam irradiating unit (Fig. 1, by element 110);
a focal point positioning step of positioning a condensing point of the condensing lens (Fig. 1, by element 111);
a laser beam irradiating step of irradiating the mirror with the laser beam condensed by the condensing lens by actuating the laser oscillator (Fig. 1, by element 101);
an imaging step of imaging reflected light reflected by the reflecting surface of the concave mirror by an imaging unit (Fig. 1, by element 118; column 8, lines 9-10);
an image forming step of forming an XZ plane image or a YZ plane image from an XY plane image depicting a shape and an intensity distribution of the laser beam imaged in the imaging step (column 8, lines 30-35, by element 118); and
a comparing step of comparing the image formed in the image forming step with an XZ plane image or a YZ plane image of a laser beam having an ideal shape and an ideal intensity distribution (Fig. 7, column 21, lines 39-43);
a phase pattern displayed on a display unit of the spatial light modulator being changed such that the XZ plane image or the YZ plane image formed in the image forming step coincides with the XZ plane image or the YZ plane image of the laser beam having the ideal shape and the ideal intensity distribution (column 11, lines 48-60).
Fu does not disclose the spatial light modulator disposed between the laser oscillator and the condensing lens (in Fig. 1, the condensing lens 102 disposed between the laser oscillator 101 and the spatial light modulator 104), the mirror is a concave mirror having a reflecting surface as a spherical surface and a focal point positioning step of positioning a condensing point of the condensing lens at a focal point position of the concave mirror after the concave mirror disposing step.
Wang teaches a mirror is a concave mirror having a reflecting surface as a spherical surface and a focal point positioning step of positioning a condensing point of the condensing lens at a focal point position of the concave mirror after the concave mirror disposing step (Fig. 1, element 108). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fu in view of Wang to configure a concave mirror having a reflecting surface as a spherical surface and a focal point positioning step of positioning a condensing point of the condensing lens at a focal point position of the concave mirror after the concave mirror disposing step in order to obtain both real and virtual images, thus to increase image quality. 
Fu discloses the spatial light modulator (SLM) can located in the illumination path, the collection path, or both (column 11, lines 48-50). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose the spatial light modulator between the laser oscillator and the condensing lens, since such a modification would have involved a mere change in the arrangement of components.  A change arrangement is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding to claim 2, Fu teaches 
a determining step of determining which aberration component is included in the image of the laser beam imaged in the imaging step (column 7, lines 25-28; column 11, lines 60-64), wherein
a phase pattern that cancels out the aberration component determined in the determining step is displayed on the display unit of the spatial light modulator (column 11, lines 57-59).
Regarding to claim 3, Fu teaches 
a determining step of determining which aberration component is included in the laser beam imaged in the imaging step (column 7, lines 25-28; column 11, lines 60-64); and
a storing step of storing, in advance, which aberration component is included in the laser beam having the ideal shape and the ideal intensity distribution (column 11, lines 65-67), wherein
the phase pattern displayed on the display unit of the spatial light modulator is changed such that the aberration component of the laser beam imaged in the imaging step coincides with the aberration component of the ideal laser beam (Figs. 7-9; column 12, lines 1-2; column 11, lines 51-58).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (U.S. Patent No. 10,072,921) and Wang et al. (U.S. Patent No. 9,952,140), as applied to claim 1 above, further in view of Siefken (U.S. Patent No. 6,433,839).
Regarding to claim 4, Fu as modified does not explicitly disclose in the comparing step, when a difference between the compared images is equal to or less than a predetermined rate, the difference is determined to be acceptable, and when the difference is larger than the predetermined rate, the spot shape is corrected again.
Siefken discloses in the comparing step, when a difference between the compared images is equal to or less than a predetermined rate, the difference is determined to be acceptable (Fig. 8, step 87, column 9, lines 23-25), and when the difference is larger than the predetermined rate, correction is performed again (Fig. 8, steps 84-86 back to 82, column 9, lines 25-28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fu in view of Siefken to accept if the difference between the compared images is equal to or less than a predetermined rate, and to correct the spot shape again when the difference is larger than the predetermined rate, in order to obtain desired target image shapes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828